Allowable Subject Matter
Claims 1-21 are allowed after the Patent Board Decision filed on 21 April 2021.
The following is an examiner’s statement of reasons for allowance: Prior art, either singularly or in combination, fails to teach or fairly suggest:
A method for playing haptic encoded media, the method comprising: receiving media data which includes at least video or audio data recorded at a remote capture device; receiving haptic data which includes force information for one or more forces externally experienced by a user of the remote capture device, the force information having acceleration or magnitude components recorded at the remote capture device concurrently with the video or audio data being recorded; filtering, using a band-pass filter, the acceleration or magnitude components to create filtered haptic data; synchronizing the media data and the filtered haptic data to create the haptic encoded media; and playing the haptic encoded media on an electronic playback device which includes a haptic output device that reproduces the force information (Independent claim 1; claims 2-7 and 21 depend from claim 1). 
A non-transitory computer readable storage medium storing one or more programs configured to be executed by a processor, the one or more programs comprising instructions for: receiving media data which includes at least video or audio data recorded at a remote capture device; receiving haptic data which includes force information for one or more forces externally experienced by a user of the remote capture device, the force information having acceleration or magnitude components recorded at the remote capture device concurrently with the video or audio data being recorded; filtering, using a band-pass filter, the acceleration or magnitude components to create filtered haptic data; synchronizing the media data and the filtered haptic data to create the haptic encoded media; and playing the haptic encoded media on an electronic playback device which includes a haptic output device that reproduces the force information (Independent claim 8; claims 9-14 depend from claim 8).
A system comprising: a processor; and a memory storing one or more programs for execution by the processor, the one or more programs including instructions for: receiving media data which includes at least video or audio data recorded at a remote capture device; receiving haptic data which includes force information for one or more forces externally experienced by a user of the remote capture device, the force information having acceleration or magnitude components recorded at the remote capture device concurrently with the video or audio data being recorded; filtering, using a band-pass filter, the acceleration or magnitude components to create filtered haptic data; synchronizing the media data and the filtered haptic data to create the haptic encoded media; and playing the haptic encoded media on an electronic playback device which includes a haptic output device that reproduces the force information (Independent claim 15; claims 16-20 depend from claim 15).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368.  The examiner can normally be reached on Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
May 27, 2021